 In the Matter of STACY BROTHERS GAS CONSTRUCTION COMPANYandUNITEDCONSTRUCTIONWORKERS,UNITEDMINEWORKERS OFAMERICACase No. 9-R-1259.-Decided January 18,1944Messrs. C. J. PetzholdandRay Kunkel,of Cincinnati,Ohio, andMr. W. M. Summer,of Columbus,Ohio, for the Company.Mr. Stanley Denlinger,of Akron, Ohio,Mr. George Rice,of Cin-cinnati,Ohio, andMr.Fred Rausch,of Columbus,Ohio, for theU. M. W. A.Messrs. E. C.Bundy, H. J. KlingerandJohn M.Kilcoyne,of Cin-cinnati, Ohio, for the A. F. L.MissFrances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers,United Mine Workers of America, herein called the U. M. W. A.,alleging that a question affecting commerce had arisen concerningthe representation of employees of Stacy Brothers Gas ConstructionCompany, St. Bernard, Ohio, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Peter F. Ward, Trial Examiner. Said hearingwas held at Cincinnati, Ohio, on November 10, 1943. The Company,the U. M. W. A., and International Brotherhood of Boilermakers,Iron Shipbuilders & I3elpers, Local No. 105, A. F. of L., herein calledthe A. F. L., appeared and -participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:54 N. L. R. B., No. 95.651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStacy Brothers Gas Construction Company is an Ohio corporation,having its principal place of business in St. Bernard, Ohio. It isengaged in the business of generalsteeland alloy plate fabricationand construction.Approximately 90 percent of the rawmaterials,principally steel, used by.the Company is shipped to it from pointsoutside the State of Ohio, and approximately the same percentageof the finished products of the Company is shipped by it to pointsoutside the State of Ohio.We find that the Companyis engagedin commerce within the meaning-of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers affiliated with the United MineWorkers of America is a labor organization admitting to membershipemployees of the Company.International Brotherhood of Boilermakers, Iron Shipbuilders &Helpers, Local 105, affiliated with the American Federation of Laboris a labor organization admitting to membership employees of theCompany.-III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated October 15, 1943, the U. M. W. A. requested recogni-tion as exclusive bargaining representative for the Company's em-ployees.The Company replied that it could not grant such recdgni-tion because it was then bound by a contract with the A. F. L.Thesaid contract, dated December 18, 1942, provided for a term of 1 year,automatically extendible for 1 year unless notice in writing be given'2months prior to the termination date.Since the U. M. W. A.'s re-quest was made prior to the operation of the automatic renewalclause,the contract is no bar to a present determination of representatives.,A statement of the Field.Examiner, introduced into evidence at thehearing, indicates that the U. M. W. A. represents a substantial num-ber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.iSeeMatter of James Doak, Jr., Co.,32 N. L. R. B. 378.2 The Field Examiner reported that the U. M. W A. submitted 267 application for mem-bership cards,231 of whichbore apparently genuine original signatures corresponding withnames of persons appearing on the Company's pay roll of October 20, 1943, which containedthe names of 354 employees in the appropriate unit ; that the cards were dated October1943. STACY BROTHERS GAS CONSTRUCTION COMPANYIV. 7HE APPROPRIATE UNIT653All parties agree that the appropriate unit should consist of allproduction and maintenance employees of the Company at its St.Bernard, Ohio, plant.The U. M. W. A. and the A. F. L. request theinclusionof 24 working foremen in this unit. These foremen havebeen bargained for by the A. F. L. since 1937.Except in matters ofincreasesin pay,' none of the 24 can effect changes in the status ofemployees or effectively recommend such action.They are in charge,however, of groups of employees ranging in size from 2 to GO persons,and the amount of time they spend doing the same work as that doneby their subordinates ranges from 10 percent for some foremen toapproximately 100 percent for others. It is clear that those workingforemen'who spend practically all of their time working manually,and whose crews are small, are production employees in the nature ofgang leaders and should be included in the unit.However, foremenwho spend the major portion of their time in supervisory duties orwhose crews are large, necessarily bear the responsibility of super-visors since the supervisory staff to which these working foremenare directly responsible comprises only a superintendent and threeassistants,one of whom is in charge of the night shift. It is ouropinion, therefore, that those foremen who spend the major portionof their time in manual labor-and who work with crews of eight or lessdo,not,have supervisory status as we customarily define it.We shall,accordingly, include these foremen in the unit.4Similarly, it is ouropinion that those foremen who spend the greater portion of their timein supervisory duties or who direct the work of crews numberingmore than eight, are properly to be considered as supervisory em-ployees in the usualsense.We shall, accordingly, exclude such fore-men forthe unit.'We find that all production and maintenance employees of the Com-pany at its St. Bernard, Ohio, plant, including working foremen whospend the mt,jor.,portion of their time in manual labor and who headcrews ofeight or less, but excluding all Company officials, clerks,salesmen,officehelp, guards,' and all working foremen who spendthe major portion of their time in supervision, or who head crews'Evidence as to the right to makerecommendationsconcerning increaseswas not de-veloped as to individual foremen. It is not clear fromthe recordwhich foremen havesuch a right nor how muchweight is given suchrecommendations.4F. Montgomery,E. Bennett,H. Gettys,W. Highwood,D. Brockman,I.Whippel, E.Roof,W. Hanna, and F. Cismati were the onlyemployeesof the Company who fell uthiuthis classificationat the time of the hearing.5 A. Feist, L. Perry,F. Reichert,C Shafer, D.Traina, R Scott,E Bissick,E Shafer,R. DeWees, A.B.Ne«by, H Pinran, G Grote, H Bley, A. Wright, and W. Nichols werethe —foremen. on the payLollof the Company at the time of the hearing n ho met thisdescriptionf All parties aie In agreement concerning these exclusions. 654DECISIONSOF NATIONAL LABORRELATIONS BOARDof more than eight, and all other, supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action,constitute a unit appropriate for, the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company requests clarification of the eligibility to vote of 42men whom it discharged at the request of the A. F. L. under its closed-shop contract with that union:These men are presently on the payroll of the Company by order of the War Labor Board, pending thatagency's determination of the validity of the discharges. Inasmuchas they are, therefore, employees of the Company, their eligibility isgoverned by the same rules as govern the eligibility of all other em-ployees of the Company in the appropriate unit.We shall direct that the question concerning representation whichhas arisen be resolved by an -election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.'After the hearing, the A. F. L. requested that it be permitted towithdraw from the proceeding and that its name not be placed onthe ballot.The request is hereby granted.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby.DIRECTED that, as part of the investigation to ascertain represents=tives for the purposes of collective bargaining with Stacy BrothersGas Construction Company, St. Bernard, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV;above, who were employed during the pay-roll period immediatelypreceding the date of this Direction (including those persons, who weredischarged for non-payment of A. F. L. dues and have been conditionally reinstated) including those employees who did not work STACY BROTHERS GAS CONSTRUCTION COMPANY655,during said pay-roll period because they were ill or on vacation ortemporarily.laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Construction Workers, United Mine Workers of America,for the purposes of collective bargaining.CHAIRMAN MILTS took no part in the consideration of the aboveDecision and Direction of Election.